MANSFIELD, Judge,
concurring.
Appellant’s conviction and sentence for driving while intoxicated were affirmed by *608the court of appeals. Fox v. State, 900 S.W.2d 345 (Tex.App.—Fort Worth 1995). The majority found the acts of appellant (which included erratic speed and weaving within his lane of traffic) were sufficient to create reasonable suspicion on the part of the police officer that something out of the ordinary was occurring or had occurred connecting appellant with a possible crime. Fox, supra, at 347, citing Stone v. State, 703 S.W.2d 652, 654 (Tex.Crim.App.1986). See also, Viveros v. State, 828 S.W.2d 2, 4 (Tex. Crim.App.1991).
The trial court found, and the court of appeals agreed, that appellant’s weaving and fluctuating speed within his lane were actions creating “suspicion for me to stop it.” The record demonstrates the court of appeals gave proper deference to the findings of fact by the trial court, Romero v. State, 800 S.W.2d 539, 543 (Tex.Crim.App.1990), and correctly limited its review to the trial court’s application of the law to the facts.
This Court granted appellant’s petition for discretionary review to consider the following ground for review: “Did the Court of Appeals err in holding that the trial court properly denied the defendant’s motion to suppress evidence based on an illegal stop?”
We have held that we will not, in effect, “second guess” a judgment of the court of appeals, where “it fairly addresses the issues raised on appeal, evaluates those issues according to settled rules of law, accounts for all evidence relevant to the questions presented, and reaches a conclusion adequately supported by the law and the evidence.” Ardia v. State, 834 S.W.2d 357, 361 (Tex.Crim. App.1992). I am unable to find anything in the record to indicate the court of appeals’ judgment was based on an erroneous interpretation of the law or that it is not supported by the evidence. Accordingly, I agree to the dismissal of this cause as having been improvidently granted and join in the judgment of the court.